DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-9 are rejected under 35 U.S.C. 103 as obvious over Blotteaux (20100323830) in view of Oman (20180311551) and Sugaya (20100029417).

 	Regarding claim 1, Blotteaux (Figures 1-40) teaches a hockey stick comprising: a curved blade (See Fig. 28-33) having a concave side and a convex side (see annotated fig. 1 of this document where the concave and convex sides are labeled); and a shaft attached to the curved blade See Fig. 28-33), the shaft further comprising: a first gripping structure (Fig. 28-33, Part No. 14, 22), wherein the gripping structure is positioned on a palm-side of a lower portion of the shaft (See fig. 23, 28-29, Part No. 14, 22) (Para. 0067) and on the same side as the concave side of the curved blade (Para. 0067-0068) (See annotated Fig. 1 in this document), and wherein an apex of the cross section is positioned on the palm side of the shaft (Para. 0047, 0068-0069).  
 	It is noted that the claim recitation of “a palm side of the shaft” does not structurally distinguish the claimed apparatus from the prior art as a palm side can be considered to be any side a user places their palm when holding/gripping the shaft.
 	It is noted that the prior art of Blotteaux teaches the claim recitation of “a curved blade having a concave side and a convex side; the gripping structure is positioned on a palm-side of a lower portion of the shaft and on the same side as the concave side of the curved blade” (See annotated Fig. 1 in this document). If there is any doubt with the teaching the recited limitation by the prior art of Blotteaux, the prior art of Oman is also being used to teach the recited limitation.
 	Oman (Figures 1-20) teaches a curved blade (Fig. 6, Part No. 304) having a concave side and a convex side (See fig. 6); the gripping structure (Fig. 6, Part No. 305) (Para. 0087) is positioned on a palm-side of a lower portion of the shaft and on the same side as the concave side of the curved blade (Para. 0157).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blotteaux with the gripping structure is positioned on a palm-side of a lower portion of the shaft and on the same side as the concave side of the curved blade as taught by Oman as a means of providing a hockey stick having a curved blade with a grip feature that includes one or more textured surfaces so as to aid a user with gripping the shaft easier (Oman: Para. 0157).
 	Blotteaux does not teach the first gripping structure and the shaft form a pentagonal cross section, and wherein an apex of the pentagonal cross section is positioned on the palm side of the shaft. 
	Sugaya (Figures 1-11) teaches the first gripping structure (7) (Para. 0044) and the shaft (2) form a pentagonal cross section (Para. 0061), and an apex of the pentagonal cross section is positioned on the palm side of the shaft (Para. 0061).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blotteaux with the first gripping structure and the shaft form a pentagonal cross section as taught by Sugaya as a means of providing a hockey stick shaft with a shape that is pentagonal or higher-order polygonal shape (Sugaya: Para. 0061).


[AltContent: textbox (Figure 1: Blotteaux Reference)]
    PNG
    media_image1.png
    1222
    869
    media_image1.png
    Greyscale

	Regarding claim 2, the modified Blotteaux (Figures 1-40) teaches the first gripping structure (Fig. 28-33, Part No. 14, 22) comprises a length (Para. 0069) (though a specific length is not disclosed) (Para. 0047, 0068-0069).
 	The modified Blotteaux does not teach the first gripping structure comprises a length and wherein the length is between 50 mm and 150 mm.  
 	It is noted that the prior art of Blotteaux discloses a first gripping structure that inherently has a length and discloses different lengths to cover different and more or less portions of the shaft (See figures 28-33 of Blotteaux; Para. 0069). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Blotteaux with the first gripping structure comprises a length and wherein the length is between 50 mm and 150 mm as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 3, the modified Blotteaux (Figures 1-40) teaches the first gripping structure (Fig. 28-33, Part No. 14, 22) extends longitudinally from a lower portion of the shaft towards a top of the shaft (See Fig. 32). 


	Regarding claim 8, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a first gripping structure (Fig. 28-33, Part No. 14, 22), wherein the gripping structure is positioned on a palm-side of the shaft, wherein the first gripping structure and the shaft form a polygonal cross-section (See Fig. 22-25), and wherein the polygonal cross-section is at least five sides (See Fig. 25) (Para. 0047, 0068-0069). 
 	The modified Blotteaux does not teach the formed blade and shaft is overmolded with the first gripping structure.  
  	It is noted that the claim recitation of “the formed blade and shaft is overmolded with the first gripping structure” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Blotteaux teaches the final product of a hockey stick comprising a first gripping structure and therefore meets the claim. 


	Regarding claim 9, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a first gripping structure (Fig. 28-33, Part No. 14, 22) (Para. 0047, 0068-0069). 
 	The modified Blotteaux does not teach the blade, the shaft, and the first gripping structure are formed together in a first mold.  
  	It is noted that the claim recitation of “the blade, the shaft, and the first gripping structure are formed together in a first mold” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Blotteaux teaches the final product of a hickey stick comprising a first gripping structure and therefore meets the claim. 

Claims 4-7 and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Blotteaux in view of Oman and Sugaya, further in view of Cross (20140100064).
 
	Regarding claim 4, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a blade (See Fig. 28-33); and a shaft attached to the blade See Fig. 28-33) (Para. 0047, 0068-0069), and where the hockey stick can be a player or  goalie hockey stick (Para. 0011).
 	The modified Blotteaux does not teach a paddle configured between the shaft and the blade.  
	Cross (Figures 1-7) teaches a paddle (16) (Para. 0018) configured between the shaft and the blade.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with a paddle configured between the shaft and the blade as taught by Cross as a means of providing a hockey stick with a paddle so that the hockey stick is a goalie hockey stick (Cross: Para. 0018).


	Regarding claim 5, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a blade (See Fig. 28-33); and a shaft attached to the blade See Fig. 28-33) (Para. 0047, 0068-0069), and where the hockey stick can be a player or  goalie hockey stick (Para. 0011).
 	The modified Blotteaux does not teach the first gripping structure extends longitudinally from the shaft into the paddle.  
 	Cross (Figures 1-7) teaches the first gripping structure (Fig. 7, Part No. 28) (Para. 0026-0027) extends longitudinally from the shaft (12) into the paddle (24).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the first gripping structure extends longitudinally from the shaft into the paddle as taught by Cross as a means of allowing a player to grip the stick in a more ergonomically correct manner (Cross: Para. 0027).


	Regarding claim 6, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a blade (See Fig. 28-33); and a shaft attached to the blade See Fig. 28-33) (Para. 0047, 0068-0069), and where the hockey stick can be a player or  goalie hockey stick (Para. 0011).
 	The modified Blotteaux does not teach the paddle further includes a second gripping structure opposite the first gripping structure.  
	Cross (Figures 1-7) teaches the paddle (Fig. 7, Part No. 24) further includes a second gripping structure (32) opposite the first gripping structure (28) (Para. 0026-0027).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the paddle further includes a second gripping structure opposite the first gripping structure as taught by Cross as a means of allowing a player to grip the stick in a more ergonomically correct manner (Cross: Para. 0027).


	Regarding claim 7, the modified Blotteaux (Figures 1-40) teaches the second gripping structure (Fig. 32, Part No. 14, 22) is a finger or thumb support (Para. 0069).  


	Regarding claim 14, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a blade (See Fig. 28-33); and a shaft attached to the blade See Fig. 28-33) (Para. 0047, 0068-0069), and where the hockey stick can be a player or  goalie hockey stick (Para. 0011). 
 	The modified Blotteaux does not teach the paddle further includes a second gripping structure positioned opposite the first gripping structure.  
	Cross (Figures 1-7) teaches the paddle further includes a second gripping structure (Fig. 7, Part No. 32) positioned opposite the first gripping structure (28) (Para. 0026-0027).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the paddle further includes a second gripping structure positioned opposite the first gripping structure as taught by Cross as a means of allowing a player to grip the stick in a more ergonomically correct manner (Cross: Para. 0027).


	Regarding claim 15, the modified Blotteaux (Figures 1-40) teaches the second gripping structure (14, 22) is at least one finger or thumb support (Para. 0011, 0069).  


	Regarding claim 16, the modified Blotteaux (Figures 1-40) teaches the second gripping structure (14, 22) is a plurality of finger or thumb supports (Para. 0069).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blotteaux in view of Oman and Sugaya, further in view of Eastman (20170239541).

	Regarding claim 10, the modified Blotteaux (Figures 1-40) teaches a hockey stick comprising: a first gripping structure (Fig. 28-33, Part No. 14, 22), wherein the gripping structure is positioned on a palm-side of the shaft (Para. 0047, 0068-0069). 
 	The modified Blotteaux does not teach the first gripping structure is attached to the shaft with an adhesive.  
 	Eastman (Figures 1-17) teaches the first gripping structure (20) is attached to the shaft with an adhesive (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the first gripping structure is attached to the shaft with an adhesive as taught by Eastman as a means of using adhesive to attach a gripping structure to a shaft of a sports implement (Eastman: Para. 0034).

Claims 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blotteaux in view of Cross, Brenner (20150126310) and Sugaya.

	Regarding claim 11, Blotteaux (Figures 1-40) teaches a hockey goalie stick comprising: a shaft (See Fig. 28-33); where the hockey stick may be a player or goalie hockey stick (Para. 0011); and a first gripping structure (Fig. 28-33, Part No. 22), wherein the first gripping structure is positioned on a palm-side of the shaft, and wherein the first gripping structure and the shaft form a polygonal cross-section (Para. 0047, 0068-0069).  
	It is noted that the claim recitation of “the first gripping structure and the shaft form a five-sided polygonal cross-section” is taught by the prior art of Blotteaux as the prior art teaches shafts having “variations in the number and geometry of grooves 12 and bumpers 14 apply to shafts with more or less than four sides” (See Blotteaux: Para. 0068). If there is any doubt with the teaching of the prior art of Blotteaux, the prior art of Sugaya is also being used to the teach the recited limitation. 
 	Blotteaux does not teach a paddle attached to the shaft; a blade attached to the paddle, the first gripping structure extends from the shaft into the paddle, a portion of the first gripping structure that extends into the paddle is convex, the first gripping structure and the shaft form a five-sided polygonal cross-section.
	Brenner (Figures 1-7) teaches a paddle (Fig. 7, Part No. 704) attached to the shaft (702); a blade (706) attached to the paddle (704), the first gripping structure (764) extends into the paddle (704), a portion of the first gripping structure (760, 762) that extends into the paddle (704) is convex (Para. 0044).
 	Cross (Figures 1-7) teaches the first gripping structure (Fig. 7, Part No. 28, 32) (Para. 0025) extends from the shaft into the paddle (Para. 0025-0027).
	Sugaya (Figures 1-11) teaches the first gripping structure (7) (Para. 0044) and the shaft (2) form a five-sided polygonal cross-section (Para. 0061), and an apex of the pentagonal cross section is positioned on the palm side of the shaft (Para. 0061).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blotteaux with the first gripping structure extends into the paddle as taught by Brenner as a means of inserting posts of a gripping structure into a paddle of a hockey stick to attach the gripping structure to the hockey stick (Brenner: Para. 0044), to provide Blotteaux with the first gripping structure extends from the shaft into the paddle as taught by Cross as a means of providing a means for a player to grip the hockey stick in a more ergonomically correct manner (Cross: Para. 0027), and to provide Blotteaux with the first gripping structure and the shaft form a five-sided polygonal cross-section as taught by Sugaya as a means of providing a hockey stick shaft with a shape that is pentagonal or higher-order polygonal shape (Sugaya: Para. 0061).


	Regarding claim 12, the modified Blotteaux (Figures 1-40) teaches the cross-section of the first gripping structure (14) and the shaft is pentagonal-shaped (Para. 0047, 0068-0069).  
	It is noted that the claim recitation of “the cross-section of the first gripping structure and the shaft is pentagonal-shaped” is taught by the prior art of Blotteaux as the prior art teaches shafts having “variations in the number and geometry of grooves 12 and bumpers 14 apply to shafts with more or less than four sides” (See Blotteaux: Para. 0068). If there is any doubt with the teaching of the prior art of Blotteaux, an alternative rejection is provided to teach the recited limitations. 
	Sugaya (Figures 1-11) teaches the cross-section of the first gripping structure (7) (Para. 0044) and the shaft (2) is pentagonal-shaped (Para. 0061).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the cross-section of the first gripping structure and the shaft is pentagonal-shaped as taught by Sugaya as a means of providing a hockey stick shaft with a shape that is pentagonal or higher-order polygonal shape (Sugaya: Para. 0061).


	Regarding claim 13, the modified Blotteaux (Figures 1-40) teaches the first gripping structure (Fig. 28-33, Part No. 14, 22) extends longitudinally from a midpoint of the shaft towards a top of the shaft (See Fig. 32) (Para. 0069).  


	Regarding claim 17, the modified Blotteaux (Figures 1-40) teaches a hockey goalie stick comprising: a shaft (See Fig. 28-33); where the hockey stick can be a player or goalie hockey stick (Para. 0011); and a first gripping structure (Fig. 28-33, Part No. 14, 22) (Para. 0047, 0068-0069).  
 	The modified Blotteaux does not teach the formed blade, shaft, and paddle are overmolded with the first gripping structure.  
 	Brenner (Figures 1-7) teaches a paddle (Fig. 7, Part No. 704) attached to the shaft (702); and a blade (706) attached to the paddle (704) (Para. 0044). 
  	It is noted that the claim recitation of “the formed blade, shaft, and paddle are overmolded with the first gripping structure” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Blotteaux teaches the final product of a hickey stick comprising a first gripping structure and therefore meets the claim. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with a paddle attached to the shaft as taught by Brenner as a means of attaching a gripping structure to a hockey goalie stick (Brenner: Para. 0044).


	Regarding claim 18, the modified Blotteaux (Figures 1-40) teaches a hockey goalie stick comprising: a shaft (See Fig. 28-33); where the hockey stick can be a player or goalie hockey stick (Para. 0011); and a first gripping structure (Fig. 28-33, Part No. 14, 22) (Para. 0047, 0068-0069).  
 	The modified Blotteaux does not teach the blade, the shaft, the paddle, and the first gripping structure are formed together in a first mold.  
	Brenner (Figures 1-7) teaches a paddle (Fig. 7, Part No. 704) attached to the shaft (702); and a blade (706) attached to the paddle (704) (Para. 0044). 
  	It is noted that the claim recitation of “the blade, the shaft, the paddle, and the first gripping structure are formed together in a first mold” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Blotteaux teaches the final product of a hockey stick comprising a first gripping structure and therefore meets the claim. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with a paddle attached to the shaft as taught by Brenner as a means of attaching a gripping structure to a hockey goalie stick (Brenner: Para. 0044).


	Regarding claim 19, the modified Blotteaux (Figures 1-40) teaches a hockey goalie stick comprising: a shaft (See Fig. 28-33); where the hockey stick can be a player or  goalie hockey stick (Para. 0011); and a first gripping structure (Fig. 28-33, Part No. 22), wherein the first gripping structure is positioned on a palm-side of the shaft, and wherein the first gripping structure and the shaft form a polygonal cross-section (Para. 0047, 0068-0069).  
 	The modified Blotteaux does not teach the first gripping structure is attached to the shaft and the paddle with an adhesive.  
 	Brenner (Figures 1-7) teaches the first gripping structure (315) is attached to the shaft and the paddle with an adhesive (Para. 0033-0034, 0044).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blotteaux with the first gripping structure is attached to the shaft and the paddle with an adhesive as taught by Brenner as a means of using an adhesive to join a gripping aid to a goalie hockey stick (Brenner: Para. 0033-0034, 0044).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cross (20140100064) in view of St. Vincent (20200269124), Bergeron (20170296892) and Sugaya.

	Regarding claim 20, Cross (Figures 1-7) teaches a hockey goalie stick comprising: a shaft (10); a paddle (14) attached to the shaft; a curved blade (20) attached to the paddle; a gripping structure (Fig. 7, Part No. 28), wherein the gripping structure is positioned on a palm-side of the shaft and extends into the paddle (See Fig. 7) (Para. 0026-0027), wherein the palm-side of the shaft is the same side as a concave side of the curved blade (See fig. 6-7, Part No. 22, 28).
	It is noted that the prior art of Cross teaches the claim recitation of “a curved blade attached to the paddle; wherein the palm-side of the shaft is the same side as a concave side of the curved blade.” Cross teaches a curved blade (the heel and portion opposite the heel of the blade are curved).  If there is any doubt with the teaching the recited limitation by the prior art of Cross, the prior art of St. Vincent is also being used to teach the recited limitation.
 	St. Vincent (Figures 1-9) teaches a curved blade (Fig. 1-3, Part No. 14) attached to the paddle (16); wherein the palm-side of the shaft (18) is the same side as a concave side of the curved blade (Para. 0040).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cross with the palm-side of the shaft is the same side as a concave side of the curved blade as taught by St. Vincent as a means of providing a hockey stick blade with a curvature so that there are opposing convex and concave surfaces of the blade (St. Vincent: Para. 0040).
 	Cross does not teach a portion of the gripping structure that extends into the shaft is convex, the griping structure and the shaft form a five sided polygonal cross section, and wherein an apex of the five sided polygonal cross section is positioned on the palm-side of the shaft.
 	Bergeron (Figures 1-10) teaches a portion of the gripping structure (Fig. 9, Part No. 326a, 326d) (Para. 0037, 0040) that extends into the shaft is convex (See fig. 9).
	Sugaya (Figures 1-11) teaches the gripping structure (7) (Para. 0044) and the shaft (2) form a five sided polygonal cross section (Para. 0061), and an apex of the five sided polygonal cross section is positioned on the palm side of the shaft (Para. 0061).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cross with a portion of the gripping structure that extends into the shaft is convex as taught by Bergeron as a means of providing  hockey stick shaft with a concave opening that receives a convex gripping structure (Bergeron: Para. 0037, 0040), to provide Cross with the griping structure and the shaft form a five sided polygonal cross section as taught by Sugaya as a means of providing a hockey stick shaft with a shape that is pentagonal or higher-order polygonal shape (Sugaya: Para. 0061).

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the rejection of the claims under 35 USC 103 is improper, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art of Blotteaux and Sugaya are directed to hockey sticks and provide different configurations/designs for hockey sticks. As noted in the rejection of claim 1, the prior art of Sugaya teaches providing a hockey stick with a shape that is pentagonal or higher order polygonal shape. Regarding claim 11, the combination of prior art is also directed to hockey sticks and different designs/configurations of hockey sticks and suggest to one of ordinary skill in the art different designs/configurations of hockey sticks.

 	Regarding applicant’s argument that the prior art of Blotteaux and Sugaya are silent on the placement of the gripping structure on a palm-side of a lower portion of the shaft and on the same side as the concave side of the shaft, it is noted that the claim recitation of “a palm side of the shaft” does not structurally distinguish the claimed apparatus from the prior art as a palm side can be considered to be any side a user places their palm when holding/gripping the shaft. . The prior art of Blotteaux teaches a blade having concave and convex sides (See annotated fig. 1 in this document), and also discloses a grip structure that is on a palm-side of a lower portion of the shaft and on the same side as the concave side of the shaft (See annotated Fig. 1 in this document). It is noted that the prior art of Oman is being used in claim 1 as an alternative rejection to teach the curvature of the blade, while the prior art of St. Vincent is being used in claim 20 to teach the curved blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711    
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711